Citation Nr: 9905073	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for a skin condition of 
the feet and legs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had honorable service from February 1968 to 
October 1969.

This appeal arose from a November 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This decision was confirmed and 
continued by a rating action issued in August 1996.

The issue of entitlement to service connection for a 
bilateral hearing loss disability will be subject to the 
attached remand.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from an acquired psychiatric disorder, to 
include PTSD, which can be related to his period of service.

2.  The veteran has not been shown by competent medical 
evidence to suffer from a skin condition of the legs and feet 
which can be related to his period of service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.304(f) (1998).

2. The veteran has not submitted evidence of a well grounded 
claim for service connection for a skin condition of the legs 
and feet.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).


An acquired psychiatric disorder, to include PTSD

In order to establish entitlement to service connection for 
PTSD, there must be medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's DD-214 indicated that he had not been involved 
in any campaigns or combat and had not received any combat 
badges.  He was awarded the National Defense Service Medal, 
the Vietnam Campaign Medal and the Vietnam Service Medal.  
His military occupational specialty was cook.  His personnel 
records revealed that during his time in Vietnam (September 
24, 1968 to September 21, 1969) he was occupied as a cook's 
helper and a cook.

The veteran's service medical records contained no complaints 
of or treatment for any psychiatric problems.  The entrance 
examination performed in August 1967 and the separation 
examination conducted in September 1969 revealed that he was 
psychiatrically within normal limits.

The veteran submitted statements concerning his alleged 
stressors.  He stated that his unit got hit "morning, noon 
and night."  They only had foxholes for cover; there were no 
bunkers available.  He reportedly saw two men in his unit get 
badly injured, although he admitted that he had never been 
hurt himself.  However, because of what he witnessed, he had 
a terrible fear of death.  He indicated that the worst time 
was in 1969 while at Bien Het, where he had to stay in a 
foxhole for 45 days.  

The veteran received treatment from VA on an outpatient basis 
between July 1990 and September 1994.  In June 1991, he 
reported complaints of anxiety and insomnia secondary to the 
recent death of his wife from lung cancer.  He also admitted 
to a long history of alcohol abuse, which was still 
continuing.  In November 1993, he reported occasional 
uncontrolled crying spells ever since the death of his wife 
one and one-half years ago.  It was commented that he had not 
worked through his grief.  He indicated that he was having 
problems with crying spells, sleep, depression and 
ruminations about his marriage.  He stated that he felt 
guilty about not getting help for his alcohol problems until 
after his wife's death.  In December 1993, his mood was noted 
to be moderately depressed.  The Axis I diagnoses were 
adjustment disorder with depressed mood and substance abuse 
(alcohol).  In January and February 1994, he was still having 
problems with drinking, which was noted to be the possible 
cause of his depressed mood.

In September 1994, the veteran was examined by VA.  He 
indicated that he had been a cook in Vietnam, but that he had 
also engaged in mine sweeping, building bridges and grading 
roads.  He stated that he had had no psychiatric problems 
before service, and did not seek any treatment until 1994, at 
which time he was seen for depression, alcohol abuse and 
guilt concerning his wife's death.  During the examination, 
he again recounted some of the stressors that were allegedly 
incurred during service.  He stated that the most stressful 
event involved his time at Bien Het; he commented that they 
were under constant mortar attack and that a man named 
Ramierez had been badly hurt.  In fact, he stated that he had 
helped to carry him to the aid station.  He also stated that 
a man named Ogden had committed suicide by shooting himself 
in the head.  While the veteran admitted that he had not 
witnessed this event, he claimed that he saw the body 
immediately afterwards.  Finally, he stated that there had 
been two Vietnamese in the camp who had had satchel charges; 
the veteran indicated that he was very frightened because he 
saw how easily he could have been blown up.

The veteran complained at the time of this examination that 
he had been nervous ever since his discharge from service and 
that he had an exaggerated startle response and nightmares 
(however, he indicated that these nightmares only occurred 
once every two or three months now).  There was no objective 
indication that he avoided reminders of the war.  During the 
interview, he was noted to sit quietly and comfortably.  He 
seemed open, honest, naïve and psychologically 
unsophisticated; therefore, there was no evidence that he was 
attempting to deceive the examiner.  The mental status 
examination found that he was oriented in three spheres and 
displayed no memory problems.  His attention and 
concentration were adequate.  He described his mood as 
"pretty good" and it appeared euthymic.  His affect was 
subdued but appropriate.  His thoughts were concrete, 
organized and goal directed.  There was no evidence of 
hallucinations and no delusions were elicited.  The MMPI 
profile suggested a neurotic disorder.  There were fairly 
high levels of anxiety and depression.  He had a tendency to 
repress his psychological problems and would somaticize when 
under stress.  The MCMI suggested a borderline personality, 
who would become overly dependent on one or two people close 
to him.  The Mississippi scale was deemed to be artificially 
high.  The examiner stated that there was no evidence to 
suggest a diagnosis of PTSD.  No comment was made as to the 
presence of other psychological disorders.  While the 
examiner noted that the veteran was emotionally subdued, this 
had been present before his military service.  His emotional 
flatness could be due to his basic temperament or could have 
been a response to an alcoholic and abusive father. 

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, while no specific diagnosis was made 
during the VA examination, the test results did suggest the 
presence of a current neurotic disorder.  Thus, it is found 
that a current disability does presently exist.  However, 
there is no objective evidence to suggest the existence of a 
disease in service.  The service medical records contained 
absolutely no mention of any psychiatric complaints or 
findings.  Because there is no evidence of the existence of a 
disease in service, the question of a relationship between 
any such disorder and any currently diagnosed disability has 
been rendered moot.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.  A clear diagnosis means an unequivocal 
diagnosis of PTSD.

In the instant case, there is no clear diagnosis of PTSD in 
the record.  In fact, the VA examination conducted in 
September 1994 specifically stated that the veteran's 
symptoms and test results did meet the criteria for such a 
diagnosis.  Therefore, there is no unequivocal diagnosis of 
this disorder in the record.  As a consequence, the first 
prong of the test to establish well groundedness pursuant to 
Cohen, supra., has not been met.

The record also does not show the incurrence of a stressor.  
Initially, it is found that the veteran was not engaged in 
combat.  The evidence indicates that his military specialty 
was cook.  He was not awarded any combat badges.  He also 
admitted that he had never received any injuries during his 
period of service in Vietnam.  According to Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor. (cite omitted).  Instead, 
the record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the alleged 
stressor."  See also Swann v. Brown, 5 Vet. App. 229 (1993); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  There is no 
objective evidence of record that the veteran experienced, 
witnessed or was confronted with an event or events that 
involved actual or threatened death or serious injury to self 
or others, which resulted in a response of intense fear, 
helplessness or horror.  While the veteran has contended that 
he was forced to hide in a foxhole during intense mortar fire 
(during which two service comrades were injured) and that he 
saw the body of another service-member who had shot himself 
in the head, there is no corroboration in the record that 
these events occurred or that he was in personal danger from 
them.  As a result, the second prong of the Cohen test, the 
incurrence of a stressor, has not been met.

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no unequivocal diagnosis of PTSD and no evidence of 
a corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.


Skin condition of the legs and feet

A review of the veteran's service medical records are 
negative for any complaints of or treatment for a skin 
condition of the legs or feet.  The entrance examination 
performed in August 1967 and the separation examination 
conducted in September 1969 noted that his skin was normal.

The veteran was treated by VA on an outpatient basis between 
July 1990 and April 1996.  These records reflected recurrent 
treatment for psoriasis, chronic dermatitis and tinea pedis.  
These conditions were manifested by a scales and plagues on 
the scalp; red, scaly plaques on the elbows; and crusting of 
the toes and fingers.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the objective evidence does indicate 
that the veteran suffers from chronic dermatitis of the legs 
and tinea pedis.  Therefore, the element of the Caluza test 
noted above that requires the existence of a current 
disability has been met in this case.  However, there is no 
objective evidence of the existence of a disease in service.  
As previously noted, the service medical records made no 
reference to any complaints of or treatment for any type of 
skin condition of the legs and feet.  Since there is no 
evidence of any disease in service, the question of a 
relationship between any such disorder and any current 
disability has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying these claims as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for a skin condition of the legs and feet 
is denied.


REMAND

The veteran has contended that service connection should be 
awarded to a hearing loss disability which he has asserted 
first manifested during his period of service.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the record indicated that a possible hearing loss 
may have been detected at the time of the September 1969 
separation examination.  However, despite his complaint 
during the September 1994 VA psychiatric examination that he 
had difficulty hearing, no audiological examination was 
conducted.  Thus, it is not clear whether the veteran 
currently suffers from a hearing loss disability, and if so, 
whether it is related to his period of service.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA audiological examination in 
order to determine whether or not he 
currently suffers from a bilateral 
hearing loss disability.  If such a 
disability is found, the examiner should 
review the evidence of record, to include 
the service medical records, and render 
an opinion as to whether any current 
hearing loss disability is related to his 
period of service.  All indicated special 
studies deemed necessary should be 
accomplished.  The claims folder must be 
made available to the examiner to review 
prior to the examination so that the 
veteran's entire medical history can be 
taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the file has been 
reviewed.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

